Citation Nr: 0710883	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 7, 
2001, for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney





INTRODUCTION

The veteran had active military service from August 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision implemented a December 2002 
Board decision, which, in part, found that new and material 
evidence had been submitted and granted service connection 
for schizophrenia.  The January 2003 decision by the RO 
assigned an effective date of September 7, 2001, for the 
grant of service connection, and the veteran has perfected 
his appeal as to entitlement to an earlier effective date.

The appeal was remanded in March and October 2006 for 
additional development.  It is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in a rating decision dated June 12, 1973.  The veteran did 
not appeal that decision, and it became final.

2.  A claim for service connection for a psychiatric disorder 
was received on September 7, 2001, and that claim was 
ultimately reopened.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 7, 
2001, for the grant of service connection and award of 
compensation for schizophrenia have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

As noted above, a December 2002 Board decision, in pertinent 
part, reopened and granted the claim for service connection 
for schizophrenia.  That decision contained a detailed 
recitation of the procedural facts and medical history in the 
veteran's case.  There is no point in repeating that lengthy 
dissertation here.  In summary, the veteran first filed a 
claim for service connection for a psychiatric disorder in 
March 1973.  That claim was denied in a May 1973 rating 
decision.  However, the RO then received VA records, 
necessitating reconsideration of the claim.  A June 1973 
rating decision was then issued denying the claim.  A letter 
was sent to the veteran on June 14, 1973, to the address he 
had last provided the RO the prior month. Ultimately, the 
veteran's claim was reopened, and service connection was 
granted as of September 7, 2001.  

The primary argument put forth by the veteran's attorney is 
that the June 1973 rating decision is not final because the 
veteran was not provided appellate rights.  However, the 
conclusion that the June 1973 rating decision is final has 
been the subject of a prior, final adjudication. 38 U.S.C.A. 
§§ 7104, 7291. The Board is precluded from readjudicating 
this part of the veteran's claim in these circumstances. See 
DiCarlo v. Nicholson, 20 Vet. App. 52 (2006). The principle 
of finality includes the concept of "issue preclusion," 
which "addresses the preclusive effect of a judgment upon 
the relitigation of an issue of fact or law."  DiCarlo, 
supra.  

In explaining the concept of finality in DiCarlo, the CAVC 
observed:

The concept of res judicata requires that there be only 
one valid decision on any adjudicated issue or claim; 
that decision is the only appropriate target for any 
future collateral attack on that issue or claim.  Cf. 
Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) 
(holding that where an unappealed final decision is 
determinative of an issue, an appellant is collaterally 
estopped from "relitigating the same issue based upon 
the same evidence, albeit for a different purpose").  
Except as provided by law, when a case or issue has 
been decided and an appeal has not been taken within 
the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded. See 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005) (" 'The purpose of the rule of finality is to 
preclude repetitive and belated readjudications of 
veterans' benefits claims.' "(quoting Cook [v. 
Principi], 318 F.3d [1334] at 1339)); Bissonnette [v. 
Principi], 18 Vet. App. [105] at 112 ("In essence, the 
res judicata precedent ensures that a litigant may have 
his or her day in Court, but not two or three.").

The Board will not reconsider the veteran's argument that the 
1973 decision is not final.  This is exactly the same issue 
of law that has been litigated in other cases and is now 
simply being raised in the context of an earlier effective 
date claim. In this regard, the December 2002 Board decision, 
in the context of adjudicating whether there was clear and 
unmistakable error (CUE) in the May and June 1973 rating 
decisions and in the context of determining that there was a 
prior final denial of the claim concluded that the June 1973 
rating decision was final.  Although the Board did not 
explicitly address the specific argument now raised by the 
attorney - that the veteran was not provided appellate rights 
- such consideration must be found implicitly in the Board's 
determination that the 1973 rating decision was final.  


More importantly, however, the attorney's exact same argument 
was considered by the United States Court of Appeals for 
Veterans Claims (CAVC) when the veteran appealed the Board's 
2002 decision.  Although the single-judge memorandum issued 
by the CAVC in December 2006 is not precedential caselaw, it 
is the law of this particular case.  That is, the CAVC found 
that the Board had concluded the June 1973 notification 
letter advised the veteran of his appellate rights, and the 
presumption of regularity dictates that proper procedures 
were followed in 1973.  The law presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary." Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)). The presumption of regularity of the administrative 
process "in the absence of clear evidence to the contrary" 
applies to VA's mailing of the 1973 letter and appropriate 
attachments.  See also Butler v. Principi, 244 F.3d 1337, 
1339 (Fed. Cir. 2001) (presumption of regularity applied to 
mailing of copy of notice of appellate rights so that where 
veteran did not timely file notice of disagreement from 
administrative decision such decision was proper basis for 
denial of veteran's claim).

In this case, the veteran has had his day in Court. The 
question of whether the June 1973 rating decision was final 
has been addressed in the prior, final December 2002 Board 
decision, affirmed by the CAVC in December 2006.  The veteran 
has had ample opportunity to argue as to the non-finality of 
the 1973 rating decision, and raising new arguments on that 
particular question within the context of the earlier 
effective claim now on appeal is precluded by res judicata. 
Based on the doctrine of res judicata, that particular 
question cannot and will not be revisited.

The U.S. Court of Appeals for the Federal Circuit has held 
that final decisions cannot be revisited, except under 
clearly defined and limited circumstances. Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002). The Court held that the 
exceptions to finality are CUE and new and material evidence 
to reopen the finally denied claim.  The Court in recent 
decisions has applied Cook by holding that the only way to 
review final decisions is either by a claim of CUE or through 
the submission of new and material evidence. See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006); DiCarlo, supra.

As for any argument concerning clear and unmistakable error 
(CUE) in the 1973 rating decisions, that was denied in the 
Board's December 2002 decision and affirmed by the CAVC in 
December 2006.  Again, based on the principles of res 
judicata, see above discussion, that claim cannot and will 
not be revisited.

New and material evidence cannot be a route to an earlier 
effective date. Leonard v. Principi, 17 Vet. App. 447 (2004). 
With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  However, when there is a final denial of a claim, 
and new and material evidence is received, the effective date 
of the award of compensation is date of receipt of the new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. §§  3.400(q)(1)(ii) and (r) (emphasis added).  The 
assigned effective date of September 7, 2001, is the date of 
receipt of the veteran's reopened claim.  

The veteran's attorney argues that 38 C.F.R. §§  3.400(q) and 
(r) are inconsistent with 38 U.S.C.A. § 5110(a), arguing that 
a "request" to reopen is different than a "claim", and 
that this means an effective date should be assigned pursuant 
to the original claim.  The Board does not find this argument 
persuasive.  A "claim" simply means any communication, 
formal or informal, requesting a determination of entitlement 
or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Whether the veteran's petition is 
characterized as a claim to reopen or a request, the result 
is the same - a communication evidencing belief in 
entitlement to service connection for schizophrenia and 
requesting a determination of that question. It clearly falls 
within VA's definition of a claim, and the regulations 
clearly state the effective dates to be assigned to grants 
awarded pursuant to a reopened claim.  This is consistent 
with the statute which also references a "claim reopened 
after final adjudication," which is the situation here, as 
discussed in detail above.

Although the veteran may indeed have suffered from 
schizophrenia prior to September 2001, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").  The Board 
concludes that an effective date earlier than September 7, 
2001, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) 
and (ii), and (r); see also Washington v. Gober, 10 Vet. App. 
391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).

 Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The notice requirements were met in this case by a letter 
sent to the claimant in April 2006.  The letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006). That letter also informed him to submit 
any relevant evidence in his possession to VA.  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  He has been represented throughout this 
process by a private attorney who routinely represents 
veterans before VA.  The claimant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  

Although the April 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2006.  See Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records, and VA 
and private medical records, are in the file.  The veteran 
has not identified any additional evidence that he wanted VA 
to obtain. In fact, his attorney indicated in December 2006 
that he had no further information or evidence to provide to 
VA.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination is not needed with respect 
to a claim for an earlier effective date, since any 
information obtained from an examination would have no 
bearing on the legal questions at issue.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  The Board can therefore proceed 
to consider the merits of the claim.  


ORDER

Entitlement to an effective date earlier than September 7, 
2001, for the grant of service connection for schizoaffective 
disorder is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


